Citation Nr: 0635757	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-13 037	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an April 2003 decision by the St. Louis, 
Missouri RO.

(The decision below addresses the claim for service 
connection for a low back disorder.  Consideration of the 
claim for service connection for a right knee disorder is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

The veteran experiences a sacroiliac strain that began during 
service as a result of irritable bowel syndrome.


CONCLUSION OF LAW

The veteran has a sacroiliac strain that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Service 
connection may also be awarded for disability that is the 
result of, or proximately due to, service-connected 
disability.  38 C.F.R. § 3.310 (2006).  

The veteran was granted service connection for irritable 
bowel syndrome by the April 2003 decision that denied service 
connection for his low back disorder.  Subsequently, the 
veteran was afforded an examination of his back at the Kansas 
City VAMC during October 2003.  The veteran reported that the 
problem with his back had begun in 1993 or 1994 when he first 
saw a military physician.  At that time, according to the 
veteran, it was diagnosed as a back strain.  The examiner 
noted that the first record of the veteran seeing a military 
physician was in February 1995.  At that time the veteran 
reported he had pain which started about a year before.  The 
pain originated in his lower back, and would shoot up and 
down the mid-thigh.  It would happen at any time during any 
activity.  There was no history of any injury.  Nothing at 
work seemed to aggravate the pain.  The tenderness was 
located over the right sacroiliac joint with some spasm 
noted.  The diagnosis at the time was right sacroiliitis.

At the April 2003 examination, the veteran reported that his 
symptoms were more severe, with pain in the center lower 
back, but more so on the right side.  The pain radiated to 
his right buttock, down the posterior aspect of the right 
thigh, down to behind the right knee, and occasionally down 
to the right calf.  The pain was severe about two to three 
times a month, but largely disappeared when his bowel 
function returned to normal.  (As noted below, the Board 
finds it significant that the examiner's comment suggests 
that the pain does not disappear entirely when the irritable 
bowel disease is quiescent.)

The examiner observed that his inspection of the veteran's 
spine and limbs was normal.  Curvature of the spine was 
normal with complete symmetry.  The range of motion in the 
veteran's back and lower limbs was completely normal, except 
forward flexion at 70 degrees was limited by pain in the 
lumbosacral area.  X-rays of the thoracic spine were normal, 
except for minimal scoliosis.  The examiner diagnosed the 
veteran with intermittent severe sacroiliac strain with 
resultant spasm as being directly related to his service-
connected irritable bowel syndrome.  He noted there was 
evidence of the onset of the lower back symptoms as early as 
1995, and by history of the veteran as early as 1993 and 
1994.  The examiner opined that it was at least as likely as 
not that the disabilities were service connected.  

The RO has viewed the veteran's low back complaints as being 
part and parcel of his already service-connected irritable 
bowel syndrome and therefore not representative of an 
independent clinical entity for which service connection may 
be granted.  The Board would agree with such an assessment 
except for two things.  First, while the back pain reported 
by the veteran as being associated with the irritable bowel 
syndrome subsides when the irritable bowel syndrome is 
inactive, it does not disappear entirely.  And second, the VA 
examiner did not classify the complaint of pain as being 
unexplained by any known back pathology.  Instead, the 
examiner provided a specific clinical diagnosis relative to 
the low back-sacroiliac strain.  These factors combine to 
strongly suggest that the veteran indeed experiences a 
distinct disability of the back, and while it clearly is 
associated with and exacerbated by irritable bowel syndrome, 
the pain experienced by the veteran is not merely symptomatic 
of the irritable bowel syndrome, but continues even without 
an exacerbation of bowel disease, albeit to a very mild 
degree, and has been linked to specific back disease-a 
strain.  With resolution of reasonable doubt in the veteran's 
favor, this problem likely began in service as a result of 
the bowel disease.  Consequently, a grant of service 
connection is warranted.


ORDER

Service connection for a sacroiliac strain is granted.


REMAND

The veteran's service medical records show treatment in 
August 1993 for a contusion to his right knee as a result of 
a trip and fall while exiting a car.  X-rays of his right 
knee at that time showed that the bony structure and joint 
compartment were normal.  There was no patellar abnormality 
demonstrated.  There were no loose bodies or irregularities 
of the articular surfaces.  The conclusion was that the 
veteran's right knee was normal.

In connection with his claim of service connection for a 
right knee disability, the veteran was afforded an 
examination of his right knee at the Kansas City VAMC during 
November 2002.  It does not appear that the examiner reviewed 
the claims file.  An October 2002 x-ray study of the 
veteran's right knee failed to reveal any fracture or 
dislocation, or any narrowing of the knee joint space.  The 
impression was a negative right knee.  Nevertheless, the 
veteran reported that he had continued to experience 
intermittent pain in his right knee, especially when working 
and standing for a long time.  The examiner observed that 
there were no specific areas of tenderness, and range of 
motion was normal.  His diagnosis was that there was a 
history of trauma to the right knee, with no objective 
findings at that time.  

Subsequently, following a November 2003 magnetic resonance 
imaging study of the veteran's right knee, the veteran was 
diagnosed with moderate suprapatellar joint effusion, Baker's 
cyst, and mucoid degeneration of the menisci without definite 
tears.  

In his March 2004 substantive appeal, the veteran contends 
that his Baker's cyst was caused by the contusion to his 
right knee that he experienced in service.  While his service 
records do not show any treatment for Baker's cyst in 
service, he contends that it was a condition that developed 
with time due to the in-service injury.

Inasmuch as the veteran was not diagnosed with Baker's cyst 
of the right knee until after the November 2002 VA 
examination, and considering the length of time that has 
passed since that last examination, a remand is necessary to 
obtain another examination of the veteran's right knee.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.	Send the veteran a VCAA notice letter 
that is specific to the issue of service 
connection for Baker's cyst of the right 
knee.  The notice must comply with all 
the requirements of the VCAA as more 
recently defined in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2006).  
The materials obtained, if any, should be 
associated with the claims file.

3.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with an orthopedic physician.  
The claims file should be forwarded to 
the examiner for review.  The examiner 
should order any diagnostic tests deemed 
necessary.  The examiner should be asked 
to provide a detailed report assessing 
the nature of any right knee disorder.  A 
nexus opinion should be provided as to 
whether any right knee disorder 
(including Baker's cyst as shown on a 
November 2003 MRI) is related to the 
contusion the veteran had in service.  
The examiner should provide a detailed 
rationale for his/her opinions.  When the 
examination is completed, associate the 
report with the claims file. 

4.	Thereafter, take adjudicatory action on 
the veteran's claim for service 
connection.  If the benefit sought 
remains denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


